DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
Response to Amendment
Applicant’s Amendment filed on 02/17/2020 regarding claims 1-12 is fully considered. Of the above claims, claim 1 has been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzinger et al. (EP 2799502 A1) in view of Lawrence (US 2017/0198156 A1) and evidenced by Admitted Prior Art (cited in Specification, page 6, Table 3).
Holzinger et al. teach the following claimed limitations:
Regarding claim 1, a radiation curable ink (invention relates to a radiation-curable ink; [0001]), comprising up to 38% by weight, based on the total ink composition, of unsaturated, hydroxy-functional vinylic and/or methacrylic acid esters (the ink according to the invention has an addition of up to 30% by weight of unsaturated, hydroxy-functional vinyl and/or (meth)acrylic acid esters; [0014]; 30% being in the range between 0% and 38%).
Regarding claim 3, one or more additional components selected from the group consisting of acrylate, methacrylate monomers, vinyl monomers, oligomers, pigments, photoinitiators, customary additives pigment stabilizers, and adhesion promoters (in addition, polymerizable oligomers can also be used; [0026]).
Regarding claim 4, the ink further comprises polymeric photoinitiators (photoinitiators; [0031]) and synergists (amine synergists can be used to improve the rate of cure; [0032]).
Regarding claim 5, blocked isocyanates and up to 10 % by weight, based on the total ink composition, of blocked isocyanate curing agents (it can advantageously contain up to 10% by weight of reversibly blocked isocyanate hardeners; [0014]).
Regarding claim 7, from 1 to 20% by weight, based on the total ink composition, of unsaturated, polymerizable and condensable melamine acrylates and/or melamine methacrylates (adding 1 to 20% by weight of unsaturated, polymerizable and condensable melamine (meth)acrylates; [0011]).
claim 8, up to 10% by weight, based on the total ink composition, of polyfunctional alcohols (up to 10% by weight of polyfunctional alcohols; [0015]).
Regarding claim 9, a method of using the ink in the manufacturing of laminates (designed laminates are manufactured; [0003]), the method comprising using the ink to print a design on a suitable support (papers are printed; [0003]), and laminating the printed design with a cover layer (melted overlays; [0010]).
Regarding claim 10, the cover layer is a melamine layer (melamine resin overlays; [0012]).
Regarding claim 14, since Holzinger et al. teach the ink of claim 1 and all its components, Holzinger et al. teach the ink capable of exhibiting a maximum score of 5 for summed results of four individual odor tests, wherein the odor test is assessed on a scale of 0 (no odor) to 3 (very strong odor), and wherein the odor test is performed following wet impregnation and pressing without overlay.
Admitted Prior Art (cited in Specification, page 6, Table 3):
Further regarding claim 1, Holzinger et al. do not expressly teach surface tension and its polar portion, but Admission teaches the IJ10 ink of Holzinger et al. wherein the polar portion of the surface tension is equal to or greater than 10% of the total surface tension, and the total surface tension is between 25 and 31 mN/m (prior art cited in Specification, page 6, Table 3; polar portion is 7.956 mN/m and surface tension is 25.8 mN/m resulting in a polar portion of 30.8%, this apparently is an inherent property of ink IJ10).
Regarding claim 2, the polar portion of the surface tension is equal to or greater than 30% (Admitted prior art cited in Specification, page 6, Table 3; polar portion is 
Holzinger et al. do not teach the following claimed limitations:
Further regarding claim 1, the radiation curable ink is a low odor ink free of N-vinylcaprolactam.
Regarding claim 13, the unsaturated, hydroxy-functional vinylic esters, and/or acrylic acid esters, and/or methacrylic acid esters are polycaprolactone acrylate (CAPA) and/or polyethyleneglycol (6) acrylate (Bisomer PEA6).
Lawrence teaches the following claimed limitations:
Further regarding claim 1, the radiation curable ink is a low odor ink free of N-vinylcaprolactam (avoid use of N-vinyl caprolactam; [0028]-[0029]) for the purpose of reducing hazard classification and providing a more favorable toxicology.
Regarding claim 13, the unsaturated, hydroxy-functional vinylic esters, and/or acrylic acid esters, and/or methacrylic acid esters are polycaprolactone acrylate and/or polyethyleneglycol acrylate (caprolactone acrylate; [0035]) for the purpose of tailoring the viscosity and binding strength of the ink.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the radiation curable ink is a low odor ink.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzinger et al. (EP 2799502 A1) as modified by Lawrence (US 2017/0198156 A1) and evidenced by Admitted Prior Art (cited in Specification, page 6, Table 3) as applied to claim 1 above, and further in view of Aoai (US 2006/0258776 A1).
Holzinger et al. as modified by Lawrence and evidenced by Admitted Prior Art (cited in Specification, page 6, Table 3) do not teach the following claimed limitations:
Regarding claim 6, one or more odor-masking components selected from the group consisting of limes, coumarin, limonene, pines, vanillin, or combinations thereof.
Aoai teaches the following claimed limitations:
Further regarding claim 6, one or more odor-masking components selected from the group consisting of limes, coumarin, limonene, pines, vanillin, or combinations thereof (d-limonene; [0149]) for the purpose of reducing foul smell in printed products.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate one or more odor-masking components selected from the group consisting of limes, coumarin, limonene, pines, vanillin, or combinations thereof, as taught by Aoai, into Holzinger et al. as modified by Lawrence for the purpose of reducing foul smell in printed products.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzinger et al. (EP 2799502 A1) as modified by Lawrence (US 2017/0198156 A1) and evidenced by Admitted Prior Art (cited in Specification, page 6, Table 3) as applied to claim 10 above, and further in view of Chen et al. (US 2009/0031662 A1).
Holzinger et al. as modified by Lawrence and evidenced by Admitted Prior Art (cited in Specification, page 6, Table 3) do not teach the following claimed limitations:
Regarding claim 11, the thickness of the melamine layer over the printed design is less than 10 m.
Chen et al. teach the following claimed limitations:
Further regarding claim 11, the thickness of the melamine layer over the printed design is less than 10 m (the thickness of the wear layer top coat can be 0.1 mil, that is, 2.54 m; [0081]; the wear layer top coat can be made of melamine; [0095]) for the purpose of achieving excellent scuff, scratch and abrasive wear resistance property while preventing delamination.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the thickness of the melamine laminate over the printed design is less than 10 m, as taught by Chen et al., into Holzinger et al. as modified by Lawrence and evidenced by Admitted Prior Art (cited in Specification, page 6, Table 3) for the purpose of achieving excellent scuff, scratch and abrasive wear resistance property while preventing delamination.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzinger et al. (EP 2799502 A1) as modified by Lawrence (US 2017/0198156 A1) and evidenced by admission of Admitted Prior Art (cited in Specification, page 6, Table 3) as applied to claim 10 above, and further in view of Chen et al. (US 2009/0031662 A1).
Holzinger et al. as modified by Lawrence and evidenced by Admitted Prior Art (cited in Specification, page 6, Table 3) do not teach the following claimed limitations:
Regarding claim 12, the thickness of a melamine layer over the printed design is greater than 20 m.
Chen et al. teach the following claimed limitations:
Further regarding claim 12, the thickness of a melamine layer over the printed design is greater than 20 m (the thickness of the wear layer top coat can be 2.5 mil, that is, 63.5 m; [0081]; the wear layer top coat can be made of melamine; [0095]) for the purpose of achieving excellent scuff, scratch and abrasive wear resistance property while preventing delamination.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the thickness of a melamine laminate over the printed design is greater than 20 m, as taught by Chen et al., into Holzinger et al. as modified by Lawrence and evidenced by Admitted prior Art (cited in Specification, page 6, Table 3) for the purpose of achieving excellent scuff, scratch and abrasive wear resistance property while preventing delamination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









26 April 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853